Title: To James Madison from William C. C. Claiborne, 21 April 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, April 21st. 1808.

In the month of January 1807, I understand that a Grand Jury summoned by order of the Superior Court of this Territory, had made certain presentments against James Workman and Lewis Kerr, charging them with designs & acts hostile to the Laws and Government of the U. States.  I immediately made application by letter to the Judges, for Copies of the Presentments, but they were refused me; I lately renewed my application to Judge Mathews, and by his orders, I was furnished with a Copy, which is herewith transmitted.  Messrs. Kerr and Workman are still here, and continue to practise Law in the several superior and inferior Courts of the Territory.  I have the honor to be, Sir, very respectfully yo: hble servt.

William C. C. Claiborne

